Citation Nr: 0434135	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for status post-operative 
excision of the lateral meniscus of the left knee, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel











INTRODUCTION

The veteran had active service from July 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The veteran's claim was previously before the Board, and in a 
February 2004 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's left knee disability is shown to be 
productive of flexion limited to 40 degrees and manifested by 
severe degenerative arthritis, pain, weakness, fatigue, and 
lack of endurance.

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected left knee disability under consideration, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post excision of the lateral meniscus of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2003).

2.  The criteria for a separate 20 percent evaluation for 
degenerative arthritis of the left knee, with associated 
limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5259 (2003).

3.  The assignment of an increased disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a December 2002 statement of the case and a 
supplemental statement of the case issued in April 2004, the 
RO notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a May 2002 letter, prior to the initial adjudication of 
the veteran's claim, and in a subsequent letter issued in 
February 2004, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  The veteran was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; private 
treatment reports; and VA outpatient treatment and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 10 percent disability 
rating for status post excision of the lateral meniscus of 
the left knee under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2003).  He contends that his left knee 
disability is more disabling than currently evaluated and he 
has appealed for an increased rating.

Under Diagnostic Code 5259, the schedular criteria call for a 
10 percent disability rating for removal of semilunar 
cartilage that is symptomatic.  See 38 C.F.R. § 4.71a (2003).  

Under Diagnostic Code 5260, a 10 percent disability rating is 
assigned for flexion limited to 45 degrees.  A 20 percent 
disability rating is warranted for flexion limited to 30 
degrees, and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2003).  
Under Diagnostic Code 5261, a 10 percent disability rating is 
assigned for extension limited to 10 degrees.  A 20 percent 
disability rating is warranted for extension  limited to 15 
degrees, and a 30 percent disability rating is assigned for 
extension limited to 30 degrees.  Finally, a 40 percent 
disability rating is assigned for extension limited to 30 
degrees, and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  Id. 

Other diagnostic codes related to knee disorders are 
Diagnostic Code 5256 (ankylosis), and Diagnostic Code 5257 
(other impairment of the knee manifested by recurrent 
subluxation or lateral instability).  See 38 C.F.R. § 4.71a 
(2003).  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of 
limitation of motion, and when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent disability rating will be assigned.  Id.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, 
that is the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2003).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

When radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGCPREC 9-98 
(1998).

In VAOPGCPREC 9-04, General Counsel determined that separate 
disability ratings could be assigned under Diagnostic Codes 
5260 and 5261 for disability of the same joint.  

The United States Court of Appeals for Veteran's Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45 (2003).

In a January 2002 opinion, A.J.P., M.D. stated that the 
veteran's degenerative joint disease of the knee was 
worsening.  During VA outpatient treatment in May 2002, left 
knee range of motion showed flexion to 95 degrees. 

At his June 2002 VA examination, the veteran complained of 
buckling in the left knee, along with diffuse knee pain with 
morning stiffness, effusions, occasional locking, and 
instability.  He denied redness or irritation and stated that 
he had flare-ups of knee pain approximately every two months 
lasting up to two weeks without identifiable precipitating 
factors.  He indicated that he missed extra time from work 
during these periods.  On examination, the veteran had 
notable varus deformity of approximately 5 degrees.  There 
was no evidence of effusion or tenderness to palpation.  
Range of motion produced pain at 90 degrees and maximum 
passive and active range of motion was to 110 degrees.  
McMurray's sign was negative and there was no fatigability or 
incoordination noted on repetitious movement.  A May 2002 X-
ray showed severe osteoarthritic changes.  The veteran was 
diagnosed with degenerative joint disease of the knee.  

At his March 2004 VA examination, the veteran complained of 
constant pain at a 6/10 level when seated and 10/10 when 
standing.  He reported weekly flare-ups of left knee pain 
that lasted 2 days.  He denied any dislocations or recurrent 
subluxation of the left knee and had no constitutional 
symptoms of inflammatory arthritis.  He indicated that he was 
able to perform activities of daily living and stated that 
his employer had made accommodations for him to perform his 
job while sitting.  On examination, the veteran exhibited 
extension of 0/0 degrees and flexion of 40/130 degrees with 
pain on movement.  When asked to complete 30 repetitions, the 
veteran was able to complete 18 repetition and had to stop 
due to severe pain, fatigue, weakness, and lack of endurance.  
The examiner noted objective evidence of painful motion of 
the left knee, without edema, effusion, ankylosis, or 
instability.  He also found weakness of the left knee with 
motor strength of the quadriceps, hamstrings, gastrocnemius 
on the left side being 3/5.  The veteran was ultimately 
diagnosed with severe degenerative joint disease.  The 
examiner opined that the veteran had evidence of pain, 
fatigue, weakness, decreased endurance, decreased range of 
motion, and "severe functional impairment."  

After applying the above criteria to the facts of this case, 
the Board concludes that the veteran is entitled to a 
separate 20 percent disability rating for his service-
connected left knee disability.  As will be more fully 
discussed below, the Board finds that since the evidence 
demonstrates objective X-ray evidence of severe degenerative 
arthritis in the left knee along with limitation of motion, a 
basis for a separate rating for arthritis based on limitation 
of motion under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 is in order.  See VAOPGCPREC 9-98.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's left knee disability has been 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5259, symptomatic removal of semilunar cartilage.  

The Board observes that other diagnostic codes relating to 
knee disabilities are not for application in the present 
case.  Diagnostic Code 5257 is warranted for recurrent 
subluxation or lateral instability and the veteran denied 
dislocations or recurrent subluxation at his March 2004 VA 
examination.  In addition, there is no evidence that the 
veteran's left knee is characterized by ankylosis (Diagnostic 
Code 5256) or impairment of the tibia and fibula (Diagnostic 
Code 5262).  As such, Diagnostic Code 5259 is most 
appropriate in the present case.

The Board also finds that VAOPGCPREC 9-04 is not for 
application in the present case as the veteran has not 
exhibited any limitation of extension.  At his March 2004 VA 
examination, he exhibited extension to 0 degrees.  As such, 
he is not able to obtain a separate disability rating for 
limitation of flexion under Diagnostic Code 5261.  

While the veteran's left knee is most appropriately rated 
under Diagnostic Code 5259, the Board notes that his 
disability is currently evaluated as 10 percent disabling, 
the highest evaluation provided under Diagnostic Code 5259.  
As noted above, separate disability ratings may be assigned 
for distinct disabilities resulting from the same injury so 
long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban, supra.  Although 
Diagnostic Code 5259 is nonspecific regarding the 
symptomatology encompassed by the term "symptomatic" and 
the Board acknowledges that removal of the meniscus could in 
some cases result in restriction of movement, the evidence in 
this case does not indicate that the restriction in the 
veteran's movement of the left knee is due to the meniscus 
removal as opposed to the demonstrated severe arthritis.  
Further, as noted above, VA's General Counsel has held that 
if a veteran has a disability rating under Diagnostic Code 
5257 or 5259, and there is also X-ray evidence of arthritis, 
a separate rating may also be available.  See also VAOPGCPREC 
9-98.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that it is under these circumstances that a 
separate 20 percent may be granted for the veteran's left 
knee disability based on X-ray evidence of arthritis with 
limitation of motion.  A May 2002 X-ray showed that the 
veteran had severe osteoarthritic changes and he was 
diagnosed with degenerative joint disease.  The Board thus 
finds that X-ray evidence of arthritis in the veteran's left 
knee.  Applying the rating schedule for arthritis, Diagnostic 
Code 5010, arthritis due to trauma and substantiated by X-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003, which in turn is to be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes.  
In the present case, the appropriate Diagnostic Codes are 
5260 and 6261.  

At his March 2004 VA examination, the veteran was found to 
have flexion limited to 40 degrees.  As noted above, a 10 
percent disability rating is assigned for flexion limited to 
45 degrees and a 20 percent disability rating is warranted 
for flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  The Board finds that the veteran's 
left knee limitation of motion, coupled with findings of 
pain, fatigue, weakness, decreased endurance and severe 
functional impairment, more closely approximates a 20 percent 
disability rating under the provisions set forth in 
VAOPGCPREC 9-98.  Accordingly, viewing the evidence in a 
light most favorable to the veteran, the Board concludes that 
the veteran's left knee disability is more appropriately 
rated with a separate 20 percent disability rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca infra.  

Lastly, in the December 2002 statement of the case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected left knee disability.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  See VAOPGCPREC 6-96.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  The veteran has not indicated, nor has he presented 
evidence to support the premise, that his service-connected 
left knee disability has resulted in marked interference with 
employment as to render impracticable the application of the 
regular schedular standards.  While he reported, in June 
2002, that he has missed work due to his left knee 
disability, he stated in March 2004 that his employer has 
since made accommodations at his job and he is able to 
perform his employment while sitting.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there have not been recent hospitalizations for 
the veteran's left knee.  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected left knee 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that a separate 20 percent rating is in order 
for the veteran's degenerative joint disease of the left knee 
with limitation of motion, to be combined with the currently 
assigned 10 percent evaluation assigned the veteran's status 
post excision of the lateral meniscus of the left knee.  The 
veteran's appeal is granted to that extent.

ORDER

An evaluation in excess of 10 percent for status post-
operative excision of the lateral meniscus of the left knee 
is denied.

A separate 20 percent evaluation for degenerative joint 
disease of the left knee with limitation of motion is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



